Citation Nr: 1454315	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-08 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a temporary total evaluation for convalescence following the surgical repair of a detached retina.

3.  Entitlement to an effective date prior to September 11, 1997 for service connection for coronary artery disease.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  An October 2008 rating decision denied a temporary total evaluation following surgical treatment.  A November 2008 rating decision denied service connection for hypertension.  A September 2011 rating decision granted an effective date of September 11, 1997 for coronary artery disease.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Veteran requested to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at a local VA office.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  Accordingly, on remand, the Veteran should be scheduled for a hearing before a VLJ at the RO in Indianapolis, Indiana.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO in Indianapolis, Indiana, in the order that the request was received.  After the Veteran has been afforded an opportunity to appear at a hearing before a VLJ, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



